Appeal from a judgment of the Supreme Court (Feldstein, J.), entered July 8, 2011 in Franklin County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner, an inmate, commenced this CPLR article 70 proceeding seeking a writ of habeas corpus claiming, among other things, that his arrest was unlawful and the underlying indictment is flawed. Supreme Court denied the application without a hearing. Petitioner appeals, and we affirm. “Habeas corpus relief is not an appropriate remedy for asserting claims that were or could have been raised on direct appeal or in a CPL 440 motion, even if they are jurisdictional in nature” (People ex rel. Burr v Rock, 93 AD3d 977, 977 [2012] [citations omitted]; see People ex rel. Lainfiesta v Lape, 83 AD3d 1303, 1303 [2011], lv denied 17 NY3d 708 [2011]). Inasmuch as no sound reason to depart from traditional orderly procedure has been presented (see People ex rel. Collins v Billnier, 87 AD3d 1208, 1209 [2011], Iv denied 18 NY3d 802 [2011]), we find no basis to disturb the denial of petitioner’s application.
Peters, PJ., Spain, Malone Jr., McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, without costs.